                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE



Zakee Stuart-Holt

   v.                                    Civil No. 17-cv-748-LM
                                         Opinion No. 2018 DNH 224
United States of America



                             O R D E R

    On August 16, 2016, Zakee Stuart-Holt pleaded guilty to one

count of conspiracy to distribute and possess with intent to

distribute controlled substances, heroin and fentanyl, in

violation of 21 U.S.C. §§ 846 and 841, and one count of money

laundering, in violation of 18 U.S.C. § 1956.   On November 29,

2016, this court sentenced him to serve 210 months in prison.

Stuart-Holt did not file a direct appeal but now, proceeding pro

se, seeks relief pursuant to 28 U.S.C. § 2255 from his

conviction and sentence.

    Stuart-Holt filed his petition on December 26, 2017.    See

doc. no. 1.   With the court’s leave, he filed an amended

petition, see doc. no. 4, and an addendum to his amended

petition, see doc. no. 9.   In those filings, Stuart-Holt raises

numerous ineffective assistance of counsel claims.

    Stuart-Holt has since filed several motions, four of which

remain pending before the court.   First, Stuart-Holt moves to
join his co-defendant’s, Jeannette Hardy’s, § 2255 petition, see

Hardy v. United States, 18-cv-182-LM (D.N.H. Dec. 23, 2018).       In

support of his motion, Stuart-Holt asserts that he and Hardy are

adopting the same arguments and citing the same law.    See doc.

no. 10.    Indeed, Stuart-Holt’s and Hardy’s petitions appear to

be identical in many respects.   But, as discussed below, Stuart-

Holt’s subsequent filings raise certain ineffective assistance

of counsel claims that Hardy did not assert in her petition.       In

addition, the court has already issued an order denying Hardy’s

petition.   See Hardy v. United States, No. 18-cv-182-LM, 2018 WL

5784991 (D.N.H. Nov. 2, 2018).    Therefore, the court denies

Stuart-Holt’s motion to the extent it seeks to join his petition

with Hardy’s.    In light of Stuart-Holt’s pro se status, the

court grants the motion to the extent it asks the court to

consider the arguments raised and law cited in Hardy’s filings

in her § 2255 case.1

      The remaining pending motions are a “motion for the court

to take judicial notice” (doc. no. 17), a “motion to

amend/supplement motion seeking court to take judicial notice”

(doc. no. 18), and a “motion to expedite judge’s decision” (doc.

no. 19).    In each of these filings, Stuart-Holt cites additional


  1 In ruling on Hardy’s petition, the court similarly granted
Hardy’s motion to consider the arguments raised and law cited in
Stuart-Holt’s filings in this case.


                                  2
case law and makes further arguments concerning his ineffective

assistance of counsel claims.     The court construes document nos.

17, 18, and 19 as addenda to Stuart-Holt’s § 2255 petition, and

addresses the arguments raised in those filings in this order.


                        STANDARD OF REVIEW

      Under § 2255, a federal prisoner may ask the court to

vacate, set aside, or correct a sentence that “was imposed in

violation of the Constitution or laws of the United States.”        28

U.S.C. § 2255(a).   The burden of proof is on the petitioner.

Wilder v. United States, 806 F.3d 653, 658 (1st Cir. 2015).

Once a prisoner requests relief under § 2255, the district court

must grant an evidentiary hearing unless “the motion and the

files and records of the case conclusively show that the

prisoner is entitled to no relief.”     28 U.S.C. § 2255(b).   If

the district court does not hold an evidentiary hearing, the

allegations set forth in the petition are taken as true “unless

those allegations are merely conclusory, contradicted by the

record, or inherently incredible.”     Ellis v. United States, 313

F.3d 636, 641 (1st Cir. 2002).2




  2 Stuart-Holt does not request a hearing, and, as is explained
below, Stuart-Holt’s and the government’s filings, as well as
the record from Stuart-Holt’s criminal case, conclusively show
that Stuart-Holt is not entitled to the relief he seeks.
Therefore, a hearing on Stuart-Holt’s motion is unnecessary.


                                   3
                           BACKGROUND

    On June 22, 2015, Jeannette Hardy was assaulted by an

unknown man as she attempted to enter her apartment building and

then was shot in the hand by him as she escaped and ran outside.

At the time she entered her apartment building, she was speaking

on the phone with Stuart-Holt, who was incarcerated at the

Merrimack County House of Corrections (“MCHC”) and with whom she

shared a lease on her apartment.

    In the aftermath of the shooting, and while she was in the

hospital, Hardy made statements to law enforcement officers and

signed a consent form, authorizing them to search her apartment

for evidence related to the shooting.   During the same time,

Stuart-Holt attempted to reach Hardy by telephone, but law

enforcement officers prevented him from doing so.

    While searching Hardy’s apartment, officers discovered a

large amount of what they believed to be heroin.    The officers

subsequently obtained a warrant, searched the apartment,

recovered a large quantity of fentanyl, and arrested Hardy.

Additional investigation led to evidence that (1) Hardy and

Stuart-Holt had participated in a drug trafficking business

since at least July 2014 and (2) Stuart-Holt maintained a safe

deposit box in his name at Bank of America to conceal proceeds

of the drug trafficking business.



                                4
    Both Hardy and Stuart-Holt were indicted on one count of

conspiracy to distribute and possess with intent to distribute

controlled substances, heroin and fentanyl, in violation of 21

U.S.C. §§ 846 and 841.   Stuart-Holt was also indicted on one

count of money laundering in violation of 18 U.S.C. § 1956.     On

October 13, 2015, Attorney Charles O’Leary appeared on Stuart-

Holt’s behalf.

    On November 17, 2015, Hardy filed two motions to suppress.

The first sought to suppress certain statements she made

following the shooting and the second sought to suppress

evidence seized during the searches of the apartment.   On

November 18, 2015, Stuart-Holt filed a motion to suppress,

seeking to suppress evidence seized during the searches of the

apartment as well as evidence seized pursuant to a warrant

during the subsequent search of the safe deposit box.

    On January 14 and 15, 2016, the court held evidentiary

hearings on the motions to suppress.   During the hearings,

several Manchester Police Department officers testified, as did

two medical professionals.   The court heard oral argument on the

motions to suppress on January 22, 2016.   On February 25, 2016,

the court denied the motions.   See United States v. Casellas,

149 F. Supp. 3d 222 (D.N.H. 2016).




                                 5
      Stuart-Holt subsequently pleaded guilty to the charged

offenses.   The court sentenced him to 210 months’ imprisonment.

                            DISCUSSION

      Stuart-Holt moves to vacate his conviction and sentence

under 28 U.S.C. § 2255.   In support, he asserts eight claims of

ineffective assistance of counsel.   He claims that his attorney

was ineffective for: (1) failing to argue in the suppression

motion that Hardy’s consent to search the apartment was

involuntary because the police did not permit her to speak to

Stuart-Holt before she provided consent; (2) failing to argue in

the suppression motion that the police violated the Fourth

Amendment by searching and field testing drugs found in the

apartment;3 (3) failing to argue in the suppression motion that

the evidence log showed that the seizure of a bag containing




  3 As with Hardy’s petition, Stuart-Holt’s petition also
asserts a prosecutorial misconduct claim based on the prosecutor
allegedly suborning perjury concerning the results of the field
test. Stuart-Holt’s plea agreement contains a waiver of his
right to bring a § 2255 petition other than to assert specific
claims, which does not include prosecutorial misconduct. See
United States v. Stuart-Holt, 15-cr-178-LM, document no. 60 at
13-14. Even if the claim were not waived, the claim would be
procedurally defaulted because Stuart-Holt did not raise it
first in a direct appeal. See, e.g., Lopez v. United States,
344 F. Supp. 2d 777, 782 (D. Mass. 2003). As the court did with
Hardy’s claim, however, in light of Stuart-Holt’s pro se status,
the court considers Stuart-Holt’s prosecutorial misconduct claim
in the context of his ineffective assistance of counsel claim
concerning the search and field test of the drugs found in the
apartment.


                                 6
drugs went beyond the scope of Hardy’s consent to search; (4)

advising him to plead guilty to conspiracy to distribute and

intent to possess heroin when there was no evidence that he

possessed heroin;4 (5) failing to argue in the suppression motion

that Hardy’s consent to search the apartment was involuntary

because law enforcement officers deliberately prevented Stuart-

Holt from being present and objecting prior to Hardy signing the

consent-to-search form; (6) failing to adequately argue that the

seizure of the bag containing drugs did not fall within the

plain view exception; (7) failing to recognize that the

government’s representations in his plea agreement established

his innocence of the charged offenses; and (8) failing to object

to the court’s sentencing calculation.   The court addresses each

claim in turn.

      When a § 2255 petition is based on ineffective assistance

of counsel, the petitioner “must demonstrate both: (1) that

‘counsel’s performance was deficient,’ meaning that ‘counsel




  4 Stuart-Holt asserts that he is entitled to habeas relief
because the government did not address his claim concerning the
lack of evidence that he possessed heroin. The government’s
failure to address a claim raised in a § 2255 petition, however,
does not entitle a petitioner to relief. See Quinones-Torres v.
United States, 240 F. App’x 876, 878 (1st Cir. 2007).
Regardless, the government did object to that identical claim in
Hardy’s § 2255 petition, and the court addressed that claim in
its order denying Hardy’s petition. See Hardy, 2018 WL 5784991,
at *6. For the reasons stated in that order, that claim fails.


                                 7
made errors so serious that counsel was not functioning as the

“counsel” guaranteed the defendant by the Sixth Amendment’; and

(2) ‘that the deficient performance prejudiced the defense.’”

United States v. Valerio, 676 F.3d 237, 246 (1st Cir. 2012)

(quoting Strickland v. Washington, 466 U.S. 668, 687 (1984)).

     Under the deficiency prong, the petitioner “must show that

counsel’s representation fell below an objective standard of

reasonableness.”     Strickland, 466 U.S. at 688.   There is a

“strong presumption that counsel’s conduct falls within the wide

range of reasonable professional assistance,” and the petitioner

“must overcome the presumption that, under the circumstances,

the challenged action might be considered sound trial strategy.”

Id. at 689 (internal quotation marks omitted).      Under the

prejudice prong, the petitioner “must show that there is a

reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.”

Id. at 694.    Failure to satisfy either the deficiency or

prejudice prong defeats an ineffective assistance of counsel

claim.   Id. at 700.


I.   Stuart-Holt’s First Four Ineffective Assistance Claims

     Stuart-Holt’s first four ineffective assistance of counsel

claims are identical to claims presented in Hardy’s § 2255

petition.     On November 2, 2018, the court denied Hardy’s


                                   8
petition, holding that she had not shown that she received

ineffective assistance of counsel.   See Hardy, 2018 WL 5784991,

at *2-6.   The court addressed in depth each of those four claims

in that order, and considered all arguments raised and law cited

in Stuart-Holt’s filings.

      The court does not repeat its analysis here.   For the

reasons stated in the court’s order denying Hardy’s petition,

Stuart-Holt’s first four ineffective assistance of counsel

claims fail.


II.   Stuart-Holt’s Objection to Hardy’s Consent

      Stuart-Holt faults his attorney for failing to argue in his

suppression motion that Hardy’s consent to search the apartment

was involuntary because the officers intentionally prevented

Stuart-Holt from objecting to the search.   He claims that his

attorney’s failure to raise this argument constitutes

ineffective assistance of counsel because that argument would

have resulted in the court granting his motion to suppress.

      In its order denying Hardy’s and Stuart-Holt’s motions to

suppress, the court addressed the circumstances surrounding

Hardy’s consent to the search, as well as Stuart-Holt’s phone

calls to Hardy while she was in the hospital:

      About 15-20 minutes after he arrived at the hospital,
      [Detective] Leshney took a telephone call at the
      nurses’ station from someone claiming to be Hardy’s


                                 9
      husband. Leshney asked the caller for his name
      several times before the caller hung up. Several
      minutes later, MCHC Sergeant Matthew Lamanuzzi called
      the nurses’ station. Lamanuzzi told Leshney that
      inmate Stuart-Holt was concerned for Hardy’s welfare
      because Stuart-Holt was on the phone with Hardy when
      she was shot. Leshney asked Lamanuzzi to have Stuart-
      Holt call him back on his cell phone. Leshney
      testified that he wanted to speak with Stuart-Holt to
      gather information about the shooting and the
      surveillance system.5

      After speaking with Lamanuzzi, Leshney and [Sergeant]
      Bergeron asked Hardy for consent to search her
      apartment for evidence of the shooting and to collect
      the DVR. Leshney presented Hardy with a standard MPD
      consent form that authorized officers to collect “any
      letters, papers, materials or other property which
      they may desire.” Hardy asked Leshney about the
      meaning of that phrase, and he told Hardy that their
      search of the apartment would focus on looking for
      evidence of the shooting and collecting the DVR.
      Leshney also explained that if Hardy did not consent
      to a search of her apartment, he would apply for a
      warrant. Leshney explained that a judge might not
      approve the application, but if the judge did, the MPD
      would search her apartment pursuant to the warrant.
      Hardy then signed the consent form at approximately
      10:15 p.m.

Casellas, 149 F. Supp. 3d at 228-29.6


  5 Hardy had previously informed the officers that she had a
surveillance system that should have captured the shooting, and
that the footage was stored on a DVR located in her apartment.

  6 Stuart-Holt subsequently called Leshney’s cell phone and
asked to speak with Hardy. Leshney refused to allow Stuart-Holt
to speak with Hardy because, as Leshney explained at the
suppression hearing, “he had a policy of prohibiting witnesses
from speaking to one another during an investigation. Since
Hardy was on the telephone with Stuart-Holt during the shooting,
he did not want to permit them to speak to each other while the
investigation was underway.” Id. at 230.



                                10
    Stuart-Holt contends that his attorney was ineffective for

failing to argue that Leshney intentionally prevented Stuart-

Holt from being able to object to Hardy’s consent to search.

Even if his counsel had made that argument, however, the court

would still have denied the motions to suppress.

    As the court noted in its order denying the motions to

suppress:

    Stuart-Holt asserted at the hearing that he
    affirmatively objected to the search while on the
    phone with Leshney. The evidence in the record,
    including Stuart-Holt’s affidavit, does not support
    that assertion and the court finds that he did not
    object while on the telephone with Leshney. Even if
    the court agreed with Stuart-Holt that he interposed
    an objection while on the telephone with Leshney, such
    a finding would not negate Hardy’s consent. See
    Fernandez v. California, 134 S. Ct. 1126, 1133-36
    (2014) (noting that under [Georgia v.] Randolph, a
    warrantless search done on the basis of an occupant’s
    consent may be unreasonable if a co-occupant objects
    to the search, but the “holding [is] limited to
    situations in which the objecting occupant is
    [physically] present”).

Casellas, 149 F. Supp. 3d at 239 n.18.   In other words, in

denying the motions to suppress, the court held that even if

Stuart-Holt had objected to Hardy’s consent, that objection

would not have undermined Hardy’s consent because Stuart-Holt

was not physically present at the hospital.   Thus, any argument

based on the premise that Leshney intentionally prevented

Stuart-Holt from objecting would have been fruitless, as any

objection by Stuart-Holt under the circumstances would not have


                               11
invalidated Hardy’s consent.7   Therefore, Stuart-Holt has not

shown that his counsel was ineffective for failing to make that

argument.


III. Plain View Exception

      During the consent search, Detective Andrew Fleming was

assigned to collect, bag, and label evidence.   Fleming went into

Hardy’s bedroom and collected the DVR, which was on top of a TV

stand.   The TV stand was covered with an off-white powdery

substance.   At the end of the search, while doing a “sweep” of

the bedroom, Fleming noticed an open gray plastic shopping bag

on the floor a few feet from the TV stand.   Standing above the

shopping bag, Fleming could see that it contained Ziploc bags,

at least one of which was open and contained an off-white chalk-

like object, which was the same color as the powdery substance

on the TV stand.   The off-white objects were wrapped in opaque

wax paper.   Fleming picked up the bag to get a closer look and

realized the bag contained drugs.    Fleming unwrapped the wax

paper and field tested the contents of the bag, and the result




  7 To the extent Stuart-Holt intended to claim that his counsel
was ineffective for failing to argue that Leshney somehow
prevented Stuart-Holt from being physically present at the
hospital to voice an in-person objection to Hardy’s consent,
that argument fails. Stuart-Holt was incarcerated at the MCHC
at the time, and that argument would have been unpersuasive.



                                12
was “presumptive positive” for heroin.8   At that point, the

officers stopped searching Hardy’s apartment and sought a search

warrant.

       Hardy and Stuart-Holt moved to suppress the drugs, arguing

that Fleming seized the bag, which went beyond the scope of

Hardy’s consent.    The court found that the seizure of the bag

was permissible under the plain view exception.    Casellas, 149

F. Supp. 3d at 236-38.

       Stuart-Holt faults his attorney for allegedly failing to

adequately argue that the seizure of the bag containing drugs

did not fall within the plain view exception.     Although he takes

issue with the court’s conclusion that the plain view exception

applied, Stuart-Holt fails to explain adequately how his counsel

was ineffective with regard to his arguments concerning the

seizure of the bag.    For example, Stuart-Holt contends that his

counsel failed to inform the court that Fleming “did not

lawfully reach the vantage point” where he would have seen the

bag.    But Stuart-Holt’s and Hardy’s attorneys argued strenuously

that the plain view exception did not apply, in part for that

very reason.    Therefore, Stuart-Holt has not shown that his




  8 As it turned out, the substance was fentanyl, a controlled
drug with properties similar to those of heroin.


                                 13
counsel committed any error with regard to his arguments

concerning the plain view exception.


IV.   Plea Agreement

      Stuart-Holt next faults his attorney for failing to

recognize that the government’s representations in Stuart-Holt’s

plea agreement established his innocence of the charged

offenses.9   He points to two alleged errors.   The first is that

he pleaded guilty to conspiracy to distribute and to possess

with the intent to distribute “the Schedule II controlled

substance fentanyl.”   Stuart-Holt, 15-cr-178-LM, document no. 60

at ¶ 1.   Stuart-Holt notes that the laboratory report on the

drugs seized from his apartment stated that the drugs were the

“narcotic drug fentanyl,” doc. no. 4 at 42, rather than the

“Schedule II controlled substance fentanyl.”    Second, Stuart-

Holt notes that the plea agreement states that the police seized

182 fingers of heroin, when the substance seized was actually




  9 Stuart-Holt challenges the validity of his plea agreement
directly, rather than framing it as an ineffective assistance of
counsel claim. As mentioned above, the plea agreement contains
a waiver of Stuart-Holt’s right to bring a § 2255 petition other
than in certain limited circumstances, including that his
counsel was ineffective. In light of Stuart-Holt’s pro se
status, the court will address his challenges to the plea
agreement in the context of an ineffective assistance of counsel
claim.


                                14
fentanyl.    Stuart-Holt argues that his counsel was ineffective

for not realizing these errors.

       Stuart-Holt has not shown that his counsel’s performance

was deficient.   Fentanyl is a Schedule II controlled substance.

21 C.F.R. § 1308.12(c)(9).    The fact that the lab report at one

point described the substance as the “narcotic drug fentanyl,”

rather than specifically identifying it as a Schedule II

controlled substance, is irrelevant.    Indeed, the lab report

later refers to “the schedule II narcotic drug fentanyl.”       Id.

at 42, 43.   Therefore, his counsel was not ineffective for

failing to raise Stuart-Holt’s first argument.10

       With regard to Stuart-Holt’s second challenge, the plea

agreement states, in relevant part:

       Based on these observations, officers secured the
       residence and applied for a search warrant. On June
       23, 2015 Manchester District Court Judge William Lyons
       signed the warrant and law enforcement executed a
       search of Hardy's residence. In total, officers
       seized 182 fingers of heroin and approximately

  10 Stuart-Holt also appears to argue that his counsel was
ineffective for failing to realize that the lab report showed
that the substance tested was acetyl fentanyl, which the lab
report notes was not itself a controlled substance at the time
of the testing. But Stuart-Holt misinterprets the report.
Although the analysis showed the presence of acetyl fentanyl, as
discussed, it also showed the presence of the narcotic drug
fentanyl. Regardless, as stated in the lab report, the chemical
structure of acetyl fentanyl is “substantially similar to the
schedule II narcotic drug fentanyl,” doc. no. 4 at 42, and thus
could be deemed a controlled substance analogue, 21 U.S.C. §
802(32)(A).



                                  15
          $198,542 in cash from the apartment. The suspected
          drugs were field tested and the test indicated a
          presumptive positive result for heroin. Lab testing
          ultimately identified the substance as fentanyl with a
          total weight of 1,783.69 grams.


Stuart-Holt, 15-cr-178-LM, document no. 60 at 4-5.       Stuart-Holt

faults his attorney for not pointing out that the officers

actually seized 182 fingers of fentanyl, not heroin as the plea

agreement states.

          Stuart-Holt’s second challenge is without merit.   The plea

agreement states that the fingers tested presumptively positive

for heroin but that lab testing ultimately identified them as

fentanyl.       Therefore, Stuart-Holt’s counsel did not provide

ineffective assistance by failing to clarify that sentence in

the plea agreement.


V.        Sentence

          Stuart-Holt faults his attorney for failing to object to

the court’s sentence on the ground that the court improperly

found a base level offense of 37 under the sentencing

guidelines.      According to Stuart-Holt, that offense level was

based on a miscalculation of the amount of money and drugs

attributed to him.11



     Stuart-Holt raises a direct challenge to his sentence. As
     11

discussed above, Stuart-Holt waived his right to bring such a
challenge and, in any event, such a claim is generally not


                                    16
       Stuart-Holt has not shown that his counsel was deficient in

failing to challenge the offense level.    Although Stuart-Holt

comes up with his own calculation as to the appropriate amount

of money and drugs that should have been attributed to him, that

calculation is simply unsupported by the record evidence.

Therefore, his counsel’s failure to object on that basis was not

unreasonable.12


                             CONCLUSION

       For the foregoing reasons, Stuart-Holt’s motion to join

petitions (doc. no. 10) is denied to the extent it seeks to join

his petition with Hardy’s, but granted to the extent it seeks to




cognizable in the § 2255 context. See Cofske v. United States,
290 F.3d 437, 441 (1st Cir. 2002). Even if Stuart-Holt could
assert such a claim in this context, the claim is procedurally
defaulted because Stuart-Holt did not raise it on direct appeal.
See Oakes v. United States, 400 F.3d 92, 95 (1st Cir. 2005). As
with Stuart-Holt’s challenge to his plea agreement, however, in
light of his pro se status, the court will address his
challenges to his sentence in the context of an ineffective
assistance of counsel claim.

  12 Stuart-Holt also asserts that he was not given a copy of the
Presentence Investigation Report. At the sentencing hearing,
Stuart-Holt’s counsel stated that he reviewed the report with
Stuart-Holt in advance of the hearing, and relayed to the court
Stuart-Holt’s request to have a copy of the report. The
government represented that the report was accessible and
available at the prison where Stuart-Holt was being held, but
that the prison did not allow inmates to retain copies of the
report. Stuart-Holt stated that he understood. To the extent
Stuart-Holt attributes some error to his counsel with regard to
the report, that claim is unavailing.


                                 17
adopt Hardy’s arguments and law cited in her § 2255 petition and

subsequent filings.   His motion for relief under 28 U.S.C. §

2255 (doc. no. 4) is denied.   Because Stuart-Holt has not made a

substantial showing of the denial of a constitutional right, the

court declines to issue a certificate of appealability.   See 28

U.S.C. § 2253(c)(2); Rule 11(a), Rules Governing Section 2255

Proceedings.   The clerk of court shall enter judgment

accordingly and close the case.

      SO ORDERED.


                               __________________________
                               Landya B. McCafferty
                               United States District Judge

November 8, 2018

cc:   Zakee Stuart-Holt, pro se
      Seth R. Aframe, Esq.




                                  18
